DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 02/26/2021. Please note Claims 1-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a movement history acquiring section” in claims 1-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and equivalents thereof, since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the Specification fails to disclose specific structures or 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 describes a computer program per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things”. They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed non-transitory computer readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA, WO 2018079166 A1 (Examiner notes that corresponding U.S. publication, US 20190253743 A1, is used below for citation purpose. The paragraph number and text of TANAKA cited below are from US 20190253743 A1), in view of Wang, “A Study on Gaze Sharing in Multipoint Multimedia Conferencing Systems”, cited on IDS 2/26/2021.
Regarding Claim 1, TANAKA discloses an information processing apparatus comprising: 
a movement history acquiring section that acquires a movement history, based on an absolute coordinate, of a gazing point of a first user that gazes at a display region ([0096] “… the client records, as temporally sequential information, information (viewing status information) on which position the viewer is watching at in which direction.” [0097] “The “viewing status information” recorded by the client (information processing device on the viewer side) is transmitted to an information processing device (server) that performs data analysis processing in real time or collectively later.”), the absolute coordinate being in a three-dimensional space displayed in the display region ([0211] “… a gaze point position in a three-; and 
a display controller that controls a display unit that displays the display region to visualize, to a second user, the statistics of the history of the gazing point ([0200] “FIG. 6 is an exemplary heat map illustrating the distribution status of the gaze points of a large number of users (viewers), which is generated by using gaze point information of a large number of viewing users at the same playback time of the same content stored in the viewing information record database 41.” [0206] “Note that, for example, coloring processing of each lattice in a case where a heat map is displayed on the display can be achieved by changing an alpha channel value usable as set information of an output color in accordance with the number of gaze points to adjust an output color and an output concentration.”).
In the same field of endeavor, Wang discloses a display controller that controls a display unit that displays the display region to visualize, to a second user, the movement history of the gazing point (Fig. 1 and section 2.2 first paragraph, “Eye gaze plot and Heat map are typical methods for displaying the trajectory of the line of sight. The Eye gaze plot displays the movement of the user's line of sight on the screen as shown in FIG. 1. When the user gazes at a certain point on the screen, a symbol (such as a circle) whose size corresponds to the gaze time is drawn at that point. Each symbol may be given a number indicating the order so that the movement of the gazing point is clear. The longer the user's line of sight stays, the larger the symbol.”).

Regarding Claim 2, TANAKA-Wang discloses the information processing apparatus according to claim 1, wherein the movement history is calculated on a basis of: eye gaze information of the first user to the display unit that displays the display region (TANAKA [0096] “… the client records, as temporally sequential information, information (viewing status information) on which position the viewer is watching at in which direction.”); and a position and an attitude of an imaging unit that captures an image of the display region (TANAKA [0129] “The viewing device 20 includes a sensor configured to detect the position and orientation (head position and direction) of the user (viewer) 10, and a sensor configured to detect the sight line of the user 10.”).
Regarding Claim 3, TANAKA-Wang discloses the information processing apparatus according to claim 1, wherein the display region to be gazed by the first user is displayed on a display unit that is different from the display unit to be controlled by the display controller (TANAKA [0139] “Note that FIG. 1 only illustrates the single user (viewer) 10, the single viewing device 20, and the single PC 21, but the network 36 is connected with a large number of PCs 21, and a large number of users (viewers) are viewing the content 51 by using viewing devices 20.”).
Regarding Claim 4, TANAKA-Wang discloses the information processing apparatus according to claim 2, wherein the movement history is derived by converting a local coordinate into the absolute coordinate (TANAKA [0180] “However, in a case where the viewing device 20 outputs position information and direction information as sensor information to which a unique coordinate system, for example, a viewer head coordinate system or the like with the head position of a user (viewer) wearing the viewing device 20 as a reference position (origin) is applied, the PC 21 converts the sensor information input from the viewing device 20 into the free viewpoint video content coordinate system as a coordinate system unique to a content, and records the sensor information to the viewing status information illustrated in FIG. 3.”), the local coordinate being based on the imaging unit and estimated using: the eye gaze information of the first user; and depth information of the display region (Examiner notes that TANAKA [0180] “a unique coordinate system, for example, a viewer head coordinate system or the like with the head position of a user (viewer) wearing the viewing device 20 as a reference position (origin)” is a local coordinate system. TANAKA [0185] “The FoV (viewing frustum) is defined as a rectangular pyramid shaped box centered on the head forward direction (Z axis) of the user (viewer) 10” implies depth information (Z value), or at least render the claimed depth information obvious).
Regarding Claim 5, TANAKA-Wang discloses the information processing apparatus according to claim 4, wherein the movement history includes predetermined number of the gazing points (Wang Fig. 1 includes 7 gazing points, which are indexed from number 1 to 7).
Regarding Claim 6, TANAKA-Wang discloses the information processing apparatus according to claim 5, wherein the display controller displays, in different display styles, a gazing region that includes the gazing point in the display region and a region other than the gazing region (TANAKA [0204] “For example, a lattice including a larger number of gaze points is set to a darker color (for example, black or dark red), and a lattice including a smaller number of gaze points is set to a lighter color (for example, light gray or pink). In a case where the number of gaze points included in a lattice is zero, white or transparent is set.” Wang section 2.2 first paragraph, “When the user gazes at a certain point on the screen, a symbol (such as a circle) whose size corresponds to the gaze time is drawn at that point.”).
Regarding Claim 7, TANAKA-Wang discloses the information processing apparatus according to claim 6, wherein visibility of the gazing region is higher than visibility of the region other than the gazing region (TANAKA “[0209] For example, in a case where the number of gaze points included in one lattice (=the number of users gazing at the lattice) is zero, the alpha channel value is 0.0, and the lattice output setting is transparent (=white). [0210] Furthermore, in a case where the number of gaze points included in a lattice (=the number of users gazing at the lattice) is N, the alpha channel value is 1.0, and the lattice output setting is opaque (=black).” Wang section 2.2 first paragraph, “When the user gazes at a certain point on the screen, a symbol (such as a circle) whose size corresponds to the gaze time is drawn at that point.”).
Regarding Claim 8, TANAKA-Wang discloses the information processing apparatus according to claim 7, wherein the gazing region is to be displayed in color and the region other than the gazing region is to be displayed in monochrome (TANAKA [0204] “For example, a lattice including a larger number of .
Regarding Claim 9, TANAKA-Wang discloses the information processing apparatus according to claim 7, wherein brightness of the gazing region is higher than brightness of the region other than the gazing region (TANAKA “[0209] For example, in a case where the number of gaze points included in one lattice (=the number of users gazing at the lattice) is zero, the alpha channel value is 0.0, and the lattice output setting is transparent (=white). [0210] Furthermore, in a case where the number of gaze points included in a lattice (=the number of users gazing at the lattice) is N, the alpha channel value is 1.0, and the lattice output setting is opaque (=black)” teach the claimed feature or at least render it obvious).
Regarding Claim 13, TANAKA-Wang discloses the information processing apparatus according to claim 3, wherein a first display unit to be controlled by the display controller comprises a wearable display unit to be worn by the first user (TANAKA [0092] “As described above, in a widely used system, video in various directions, such as entire celestial video, omnidirectional video, or panorama video is displayed on a display unit of a PC, a tablet terminal, a portable terminal, a head-mounted display (HMD), or the like to allow observation of video selected by a user or video automatically selected in accordance with the orientation of the user.”).
Claim 14, TANAKA-Wang discloses the information processing apparatus according to claim 3, wherein a second display unit that is different from a first display unit to be controlled by the display controller comprises a wearable display unit to be worn by the second user (TANAKA [0140] “Furthermore, a display device configured to perform content output on the user (viewer) 10 side is not limited to a HMD, but may be a portable terminal such as a PC, a television, a smartphone, or the like, for example.”).
Regarding Claim 16, it recites similar limitations of claim 1 but in a method form. The rationale of claim 1 rejection is applied to reject claim 16.
Regarding Claim 17, it recites similar limitations of claim 1 but in a program form. The rationale of claim 1 rejection is applied to reject claim 17.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in view of Wang, further in view of Young, US 20190354174 A1.
Regarding Claim 10, TANAKA-Wang discloses the information processing apparatus according to claim 7. In the same field of endeavor, Young discloses wherein resolution of the gazing region is higher than resolution of the region other than the gazing region ([0170] “In particular, in frame period 3, the GPU 1216 may render the second video frame with a foveal region that corresponds to the predicted landing point corresponding to gaze direction (e.g., vector X.sub.F-2) of the eye(s) of the user viewing the display during or at the end of a saccade. The foveal region is rendered at high resolution, and non-foveal regions are rendered at low resolution.”).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in view of Wang, further in view of HORIUCHI, US 20190354176 A1.
Regarding Claim 15, TANAKA-Wang discloses the information processing apparatus according to claim 3. In the same field of endeavor, HORIUCHI discloses wherein a first display unit to be controlled by the display controller and a second display unit that is different from the first display unit are provided in a medical microscope ([0187] “In addition, in the fifth embodiment, the endoscopic system has been described, but application is also possible to a capsule-type endoscope, a video microscope that captures images of a subject, a portable telephone provided with an imaging function, and a tablet type terminal provided with the imaging function as an example.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of TANAKA-Wang with the feature of providing the first display unit and second display unit in a medical microscope. Doing so could assist the operation of microscope.

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHONG WU/Primary Examiner, Art Unit 2613